DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 1-7 are objected to because of the following formality: each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.  Appropriate correction is required.  MPEP 608.01(m).
3.	Claim 1 is objected to because of the following informalities:  the limitation “compounds,the mass fraction” in line 8 includes a drafting error.    For the purpose of this Office Action, the limitation has been interpreted as “compounds, the mass fraction”. Appropriate correction is required.
4.	Claim 4 is objected to because of the following informalities:  the limitation “The R1 group is selected from the group consisting of alkyl, alkenyl, alkynyl, alkoxy, alkylthio, haloalkyl, cycloalkyl, cycloalkyloxy, cycloalkylsulfide, heterocyclyl, heterocyclyloxy, heterocyclylthio, aryl, aryloxy, heteroaryl, heteroaryloxy, hydroxy, thiol, nitro, carboxyl, amino, ester, halogen, acyl, aldehyde” in lines 30-33 is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “The R1 group is selected from the group consisting of alkyl, alkenyl, alkynyl, alkoxy, and aldehyde”.  Appropriate correction is required.
5.	Claim 4 is objected to because of the following informalities:  the limitation “the cyclic ether compounds containing an oxygen atom are selected from the group consisting of 3,3-dichloromethyloxetane, 2-chloromethyloxetane, 2-chloromethylpropylene oxide, 1,3-epoxycyclohexane, 1,4-epoxycyclohexane, tetrahydrofuran, 2-methyltetrahydrofuran, 3-methyltetrahydrofuran, tetrahydropyran, 2-methyltetrahydropyran, oxacycloheptane, oxacyclooctane, oxonane or oxacyclodecane” in lines 38-42 is improper alternative claiming. For the purpose of this Office Action, the limitation has been interpreted as “the cyclic ether compounds containing an oxygen atom are selected from the group consisting of 3,3-dichloromethyloxetane, 2-chloromethyloxetane, 2-chloromethylpropylene oxide, 1,3-epoxycyclohexane, 1,4-epoxycyclohexane, tetrahydrofuran, 2-methyltetrahydrofuran, 3-methyltetrahydrofuran, tetrahydropyran, 2-methyltetrahydropyran, oxacycloheptane, oxacyclooctane, oxonane and oxacyclodecane”.  Appropriate correction is required.
6.	Claim 4 is objected to because of the following informalities:  the limitation “the ether compounds containing more oxygen atoms are selected from the group consisting of substituted or unsubstituted 18-crown-6, substituted or unsubstituted 12-crown-4, substituted or unsubstituted 24-crown-8” in lines 49-51 is improper alternative claiming. For the purpose of this Office Action, the limitation has been interpreted as “the ether compounds containing more oxygen atoms are selected from the group consisting of substituted or unsubstituted 18-crown-6, substituted or unsubstituted 12-crown-4, substituted and unsubstituted 24-crown-8”.  Appropriate correction is required.
4 is objected to because of the following informalities:  the limitation “the straight-chain ether compounds are selected from one or more groups consisting of ethylene glycol dimethyl ether, ethylene glycol diethyl ether, ethylene glycol methyl ethyl ether, 1,4-butanediol dimethyl ether, 1,4-butanediol diethyl ether, 1,4-butanediol methyl ethyl ether, etc.” in lines 76-79 is improper alternative claiming.  For the purpose of this Office Action, the limitation has been interpreted as “the straight-chain ether compounds are selected from one or more  of ethylene glycol dimethyl ether, ethylene glycol diethyl ether, ethylene glycol methyl ethyl ether, 1,4-butanediol dimethyl ether, 1,4-butanediol diethyl ether, or  1,4-butanediol methyl ethyl ether, etc.” Appropriate correction is required.
8.	Claim 5 is objected to because of the following informalities:  the limitation “the lithium salts are one or more selected from the group consisting of lithium hexafluorophosphate, lithium hexafluoroarsenate, lithium perchlorate, lithium trifluoromethanesulfonate, lithium bis(trifluoromethanesulfonyl)imide, lithium bis(fluorosulfonyl)imide, lithium fluorosulfonimide, lithium chloride, etc.”  in lines 9-12 is improper alternative claiming.  For the purpose of this Office Action, the limitation has been interpreted as “the lithium salts are one or more selected from the  of lithium hexafluorophosphate, lithium hexafluoroarsenate, lithium perchlorate, lithium trifluoromethanesulfonate, lithium bis(trifluoromethanesulfonyl)imide, lithium bis(fluorosulfonyl)imide, lithium fluorosulfonimide, or lithium chloride, etc.”  Appropriate correction is required. 
9.	Claim 5 is objected to because of the following informalities:  the limitation “Preferably, the polybasic acids are selected from the group consisting of dibasic acids, tribasic acids or higher polybasic acids, and the polyhydric alcohols are selected from the group consisting of diols, triols or higher polyols” in lines 16-18 is improper alternative claiming.  For the purpose group consisting of dibasic acids, tribasic acids and higher polybasic acids, and the polyhydric alcohols are selected from the group consisting of diols, triols and higher polyols”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1 and 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
12.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “the mass fraction of the lithium salts is greater than or equal to 2 wt% and less than or equal to 50 wt%, and that of the cyclic ether compounds is more than or equal to 50 wt% and less than or equal to 98 wt%”, “the mass fraction of the lithium salts is greater than or equal to 2 wt% and less than or equal to 75 wt%, and that of the straight-chain ether compounds is more than or equal to 25 wt% and less than or equal to 98 wt%” in lines 5-7 and 13-16, and the claim also recites “the mass fraction of the lithium salts is greater than or equal to 5 wt% and less than 20 wt%, and that of the cyclic 
13.	Claims 2-11 are rejected as depending from claim 1.
14.	Claim 1 recites the limitation "the mass fraction of the gelable polymer and/or the gelable prepolymer " in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this Office Action, the limitation has been interpreted as "a mass fraction of a gelable polymer and/or a gelable prepolymer ".
15.	Claim 1 recites the limitation "the mass fraction of the lithium salts" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "a mass fraction of the lithium salts".
16.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites limitations of “other solvents”, 
17.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation of the mass fractions used in the lithium ion battery in lines 3-7, and the claim also recites the mass fractions used in the lithium ion battery in lines 8-16 which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
18.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation of the mass fractions used in the lithium sulfur battery in lines 17-22, and the claim also recites the mass fractions used in the lithium sulfur battery in lines 23-30 which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
19.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim 
20.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation of the mass fractions used in the gelable system with straight chain ethers including inorganic nanoparticles in lines 43-47, and the claim also recites the mass fractions used in the gelable system with straight chain ethers including inorganic nanoparticles in lines 47-48 which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
21.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation of the mass fractions used in the gelable system with cyclic ethers including additives in lines 49-52, and the claim also 
22.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation of the mass fractions used in the gelable system with other solvents and/or electrolytes  in lines 61-63, and the claim also recites the mass fractions used in the gelable system with other solvents and/or electrolytes in line 64 which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
23.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 recites the limitations "inorganic particles" in lines 2 and 19, “additives” in lines 10 and 18 and it is not clear whether they are the same “inorganic particles”, “additives” or different “inorganic particles”, “additives” recited in claim 2 from which it depends.  For the purpose of this Office Action, the limitations have been interpreted as “the inorganic particles” and “the additives”.    

25.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation of the mass fractions used in the gelable system with additives in lines 10-15, and the claim also recites the mass fractions used in the gelable system with additives in lines 16-17 which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
26.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation of the mass fractions used 
27.	Regarding claim 4, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
28.	Regarding claim 4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
29.	Claim 5 recites the limitation "the additives" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as " additives".
30.	Claim 5 recites the limitation "the polymerization degree" in line 42.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "a polymerization degree".
31.	Claim 5 recites the limitation "the weight ratio" in line 43.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this Office Action, the limitation has been interpreted as "a weight ratio".
” in line 43  which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
33.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “the weight ratio of the polyethylene glycol to the other polyhydric alcohols is 1: (0 to 1)” in lines 43-44, and the claim also recites “preferably 1: (0 to 0.9), and more preferably 1: (0 to 0.8)” in lines 44-45 which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
34.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 
35.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “Preferably, in the gelable system used in lithium-ion batteries, the mass fraction of the lithium salts used in lithium-ion batteries is greater than or equal to 5 wt % and less than or equal to 60 wt %, that of the cyclic ether compounds is more than or equal to 20 wt % and less than or equal to 60 wt %, and that of the electrolytes or their solvents used in lithium-ion batteries is greater than or equal to 20 wt % and less than or equal to 75 wt %” in lines 10-14, and the claim also recites “Preferably, in the gelable system used in lithium-ion batteries, the mass fraction of the lithium salts used in lithium-ion batteries is greater than or equal to 10 wt % and less than or equal to 40 wt %, that of 
36.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “Preferably, in the gelable system used in lithium-sulfur batteries, the mass fraction of the lithium salts is greater than 5 wt % and less than or equal to 60 wt %, that of the cyclic ether compounds is greater than or equal to 20 wt % and less than or equal to 60 wt %, and that of the electrolytes or their solvents used in lithium-sulfur batteries is greater than or equal to 20 wt % and less than or equal to 75 wt %” in lines 20-24, and the claim also recites “Preferably, in the gelable system used in lithium-sulfur batteries, the mass fraction of the lithium salts is greater than or equal to 10 wt % and less than or equal to 40 wt %, that of the cyclic ether compounds is more than or equal to 20 wt % and less than or equal to 60 wt %, and that of the above electrolytes or their solvents used in lithium-sulfur batteries is greater than or equal to 20 wt % and less than or equal to 60 wt %” in lines 25-29 which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

38.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “Preferably, in the gelable system, the mass fraction of the lithium salts is greater than or equal to 5 wt % and less than or equal to 60 wt %, that of the cyclic ether compounds is more than or equal to 20 wt % and less 
39.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “Preferably, the mass fraction of the lithium salts is greater than or equal to 2 wt % and less than 20 wt %, that of the straight-chain ether compounds is more than or equal to 80 wt % and less than or equal to 98 wt %, that of the other solvents and/or electrolytes is greater than or equal to 0 wt % and less than or equal to 75 wt %, and that of the inorganic nanoparticles is more than or equal to 0 wt % and less than or equal to 30 wt %” in lines 52-56, and the claim also recites “Preferably, the mass fraction of the lithium salts is greater than or equal to 5 wt % and less than 20 wt %, that of the straight-
40.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “in the gelable system, the mass fraction of the lithium salts is greater than or equal to 20 wt % and less than or equal to 50 wt %, and that of the cyclic ether compounds is more than or equal to 50 wt % and less than or equal to 80 wt %, or the mass fraction of the lithium salts is greater than or equal to 20 wt % and less than or equal to 75 wt %, and that of the straight-chain ether compounds is more than or equal to 25 wt % and less than or equal to 80 wt %” in lines 2-6, and the claim also recites “Preferably, the mass fraction of the lithium salts is greater than or equal to 20 wt % and less than or equal to 30 wt %, and that of the cyclic ether compounds is more than or equal to 70 wt % and less than or equal to 80 wt %” in lines 7-9 which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

42.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “Preferably, in the gelable system used in lithium-sulfur batteries, the mass fraction of the lithium salts is greater than or equal to 5 wt % and less than or equal to 60 wt %, that of the cyclic ether compounds is more 
43.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “Preferably, in the gelable system, the mass fraction of the lithium salts is greater than 5 wt % and less than or equal to 60 wt %, that of the cyclic ether compounds is more than 60 wt % and less than or equal to 95 wt %, that of the inorganic nanoparticles is more than 0 wt % and less than or equal to 30 wt %, and that of the other solvents and/or electrolytes is greater than or equal to 0 wt % and less than or equal to 75 wt %” in lines 30-34, and the claim also recites “Preferably, in the gelable system, the mass fraction of the lithium salts is greater than 10 wt % and less than or equal to 40 wt %, that of the cyclic ether compounds is more than 60 wt % and less than or equal to 90 wt %, that of the inorganic nanoparticles is more than 0 wt % and less than or equal to 20 wt %, and that of 
44.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “Preferably, in the gelable system, the mass fraction of the lithium salts is greater than or equal to 5 wt % and less than or equal to 60 wt %, that of the cyclic ether compounds is more than 60 wt % and less than or equal to 90 wt %, that of the additives is greater than or equal to 5 wt % and less than or equal to 60 wt %, that of the other solvents and/or electrolytes is greater than or equal to 0 wt % and less than or equal to 60 wt %, and that of the inorganic nanoparticles is more than or equal to 0 wt % and less than or equal to 30 wt %” in lines 40-45, and the claim also recites “Preferably, in the gelable system, the mass fraction of the lithium salts is greater than or equal to 10 wt % and less than or equal to 40 wt %, that of the cyclic ether compounds is more than 60 wt % and less than or equal to 90 wt %, that of the additives is greater than or equal to 5 wt % and less than or equal to 20 wt %, that of the other solvents and/or electrolytes is greater than 0 wt % and less than or equal to 15 wt %, and that of the inorganic nanoparticles is more than 0 wt % and less than or equal to 15 wt %” in lines 46-51 which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by 
45.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “Preferably, the mass fraction of the lithium salts is greater than or equal to 20 wt % and less than or equal to 75 wt %, that of the straight-chain ether compounds is more than or equal to 25 wt % and less than or equal to 80 wt %, that of the other solvents and/or electrolytes is greater than or equal to 0 wt % and less than or equal to 75 wt %, and that of the inorganic nanoparticles is more than or equal to 0 wt % and less than or equal to 30 wt %” in lines 52-56, and the claim also recites “Preferably, the mass fraction of the lithium salts is greater than or equal to 20 wt % and less than or equal to 30 wt %, that of the straight-chain ether compounds is more than or equal to 70 wt % and less than or equal to 80 wt %, that of the other solvents and/or electrolyte is greater than 0 wt % and less than or equal to 60 wt %, and that of the inorganic nanoparticles is more than 0 wt % and less than or equal to 20 wt %” in lines 57-61 which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
46.	Claim 8 recites the limitation "the electrolyte" in line 1.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "an electrolyte".
Claim Rejections - 35 USC § 103
47.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
48.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
49.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
nd 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. (CN106532115(A)) with citations from machine translation provided with this Office Action.
Regarding claim 1, Qin discloses a gelable system(abstract), comprising the following components: lithium salts and ether compounds([0009], [0020]-[0021]), wherein the ether compounds are selected from cyclic ether compounds or straight- chain ether compounds([0020]); a mass fraction of a gelable polymer and/or a gelable prepolymer in the system is 1-10% ([0017]) which overlaps the claim range of less than or equal to 1 wt%, thus reading on the limitation.
Qin is explicitly silent to the claim range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Continuing with claim 1, Qin discloses preferably, the ether compounds are selected from cyclic ether compounds([0020]), the ether compounds are selected from straight chain ether compounds ([0020]), but does not explicitly disclose a mass fraction of the lithium salts is greater than or equal to 2 wt% and less than or equal to 50 wt%, and that of the cyclic ether compounds is more than or equal to 50 wt% and less than or equal to 98 wt, the mass fraction of the lithium salts is greater than or equal to 5 wt% and less than 20 wt%, and that of the cyclic ether compounds is more than 80 wt%% and less than or equal to 95 wt%; or the mass fraction of the lithium salts is greater than or equal to 20 wt% and less than or equal to 30 wt%, and that of the cyclic ether compounds is more than or equal to 70 wt% and less than or equal to 80 wt%,
the mass fraction of the lithium salts is greater than or equal to 2 wt% and less than or equal to 75 wt%, and that of the straight-chain ether compounds is more than or equal to 25 wt% and less 
It would have been obvious to one of ordinary skill in the art to provide a mass fraction of the lithium salts is greater than or equal to 2 wt% and less than or equal to 50 wt%, and that of the cyclic ether compounds is more than or equal to 50 wt% and less than or equal to 98 wt, the mass fraction of the lithium salts is greater than or equal to 5 wt% and less than 20 wt%, and that of the cyclic ether compounds is more than 80 wt%% and less than or equal to 95 wt%; or the mass fraction of the lithium salts is greater than or equal to 20 wt% and less than or equal to 30 wt%, and that of the cyclic ether compounds is more than or equal to 70 wt% and less than or equal to 80 wt%, the mass fraction of the lithium salts is greater than or equal to 2 wt% and less than or equal to 75 wt%, and that of the straight-chain ether compounds is more than or equal to 25 wt% and less than or equal to 98 wt%,  the mass fraction of the lithium salts is greater than or equal to 5 wt% and less than 20 wt%, and that of the straight-chain ether compounds is more than 80 wt% and less than or equal to 95 wt; or the mass fraction of the lithium salts is greater than or equal to 20 wt% and less than or equal to 30 wt%, and that of the straight-chain ether compounds is more than or equal to 70 wt% and less than or equal to 80 wt%,  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 4, Qin discloses all of the claim limitations as set forth above. Qin further discloses the cyclic ether compounds are selected from cyclic ether compounds 2 to C20 cycloalkanes having at least one oxygen atom (i.e., 2 to 20 carbon atoms in a ring structure) ([0020]), preferably, the cycloalkanes are monocyclic rings, fused rings (such as bicyclic rings), spiro rings or bridged rings ([0020]); preferably, the cyclic ether compounds are selected from C2 to C20 monocycloalkanes having at least one oxygen atom, preferably C3 to C20 monocycloalkenes having at least one oxygen atom, for example, one of the following first class compounds: 
    PNG
    media_image1.png
    74
    58
    media_image1.png
    Greyscale
([0020]), preferably, the cyclic ether compounds containing two oxygen atoms are selected from  substituted or unsubstituted 1,4-dioxane([0020]); preferably, the general formula of the straight-chain ether compounds is as shown in Formula (1):
R1—O—(R2—O)n—R3 Formula (1) wherein, n is an integer greater than 0; R2 is selected from a straight-chain or branched C1-C6 alkylene group, a straight-chain or branched C2-C6 alkenylene group; and H on the carbon atom of R2 may be substituted by at least one of the following groups: alkenyl, alkynyl, alkoxy, alkylthio, cycloalkyl, cycloalkyloxy, cycloalkylthio, heterocyclyl, heterocyclyloxy, heterocyclylthio, aryl, aryloxy, heteroaryl, heteroaryloxy, hydroxy, thiol, nitro, carboxy, amino, ester, halogen, acyl,  aldehyde([0020]); R1 and R3 are the same or different, and each of R1 and R3, independently, is selected from one or more of a hydrogen atom, an alkyl group, a cycloalkyl group, a heterocyclyl group, an alkenyl group, an alkynyl group; and H on the carbon atom of R1 and R3 may be substituted by at least one of the following groups: alkenyl, alkynyl, alkoxy, alkylthio, cycloalkyl, cycloalkyloxy,


R2 is selected from a straight-chain or branched C1-C4 alkylene group, a straight-chain or branched C2-C6 alkenylene group; and R1 and R3 are the same or different, and each of R1 and R3, independently, is selected from a straight-chain or branched C1-C6 alkyl group,
preferably, R2 is selected from the group consisting of methyl, ethyl, propyl, isopropyl, butyl, isobutyl, and vinyl; and R1 and R3 are the same or different, and each of R1 and R3, independently, is selected from the group consisting of methyl, ethyl, and propyl, preferably, the straight-chain ether compounds are selected from one or more groups consisting of ethylene glycol dimethyl ether([0020]). 
Regarding claim 5, Qin discloses all of the claim limitations as set forth above. Qin further discloses the lithium salts are one or more selected from the group consisting of lithium bis(trifluoromethanesulfonyl)imide, lithium bis(fluorosulfonyl)imide([0021]), preferably, when used in lithium-sulfur batteries, the lithium salts are one or more selected from the group consisting of lithium bis(trifluoromethanesulfonyl)imide, lithium bis(fluorosulfonyl)imide([0021])[0026]).
51.	Claims 1, 2, 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiruvannamalai et al. (US 2016/0233549).
Regarding claim 1, Tiruvannamalai discloses a gelable system(liquid electrolyte with high salt concentration, abstract, [0028], [0078]), comprising the following components: lithium salts and ether compounds([0066], [0068]), wherein the ether compounds are selected from cyclic ether compounds or straight-chain ether compounds([0068]); a mass fraction of a gelable polymer and/or a gelable prepolymer in the system is less than or equal to 1 wt %([0066]), 
It would have been obvious to one of ordinary skill in the art to provide a mass fraction of the lithium salts is greater than or equal to 2 wt% and less than or equal to 50 wt%, and that of the cyclic ether compounds is more than or equal to 50 wt% and less than or equal to 98 wt, the mass fraction of the lithium salts is greater than or equal to 5 wt% and less than 20 wt%, and that of the cyclic ether compounds is more than 80 wt%% and less than or equal to 95 wt%; or the mass fraction of the lithium salts is greater than or equal to 20 wt% and less than or equal to 30 
Regarding claim 2, Tiruvannamalai discloses all of the claim limitations as set forth above. Tiruvannamalai further discloses  the gelable system can be used in lithium-ion batteries([0066]), and the gelable system further includes electrolytes or their solvents used in lithium-ion batteries([0026], [0029]-[0033]), high lithium salt concentration is a concentration of between 2 and 10 moles per liter of the organic solvent ([0066]); but does not explicitly disclose in the gelable system, the mass fraction of the lithium salts used in lithium-ion batteries is greater than or equal to 5 wt % and less than or equal to 60 wt %, that of the cyclic ether compounds is more than or equal to 20 wt % and less than or equal to 90 wt %, and that of the electrolytes or their solvents used in lithium-ion batteries is greater than or equal to 5 wt % and less than or equal to 75 wt %, preferably, the mass fraction of the lithium salts used in lithium-ion batteries is greater than or equal to 10 wt % and less than or equal to 40 wt %, that of the cyclic ether compounds is more than or equal to 20 wt % and less than or equal to 60 wt %, and that of the electrolytes or their solvents used in lithium-ion batteries is greater than or equal to 20 wt % and 
It would have been obvious to one of ordinary skill in the art to provide in the gelable system, the mass fraction of the lithium salts used in lithium-ion batteries is greater than or equal to 5 wt % and less than or equal to 60 wt %, that of the cyclic ether compounds is more than or equal to 20 wt % and less than or equal to 90 wt %, and that of the electrolytes or their solvents used in lithium-ion batteries is greater than or equal to 5 wt % and less than or equal to 75 wt %, preferably, the mass fraction of the lithium salts used in lithium-ion batteries is greater than or equal to 10 wt % and less than or equal to 40 wt %, that of the cyclic ether compounds is more than or equal to 20 wt % and less than or equal to 60 wt %, and that of the electrolytes or their solvents used in lithium-ion batteries is greater than or equal to 20 wt % and less than or equal to 60 wt %, preferably, the mass fraction of the lithium salts used in lithium-ion batteries is greater than or equal to 10 wt % and less than or equal to 40 wt %, that of the cyclic ether compounds is more than 60 wt % and less than or equal to 85 wt %, and that of the electrolytes or their solvents used in lithium-ion batteries is greater than or equal to 5 wt % and less than or equal to 30 wt %, 
since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 4, Tiruvannamalai discloses all of the claim limitations as set forth above. Tiruvannamalai further discloses the cyclic ether compounds are selected from cyclic 2 to C20 cycloalkanes having at least one oxygen atom (i.e., 2 to 20 carbon atoms in a ring structure) ([0068]), preferably, the cycloalkanes  are monocyclic rings, fused rings (such as bicyclic rings), spiro rings or bridged rings([0068]); preferably, the cyclic ether compounds are selected from C2 to C20 monocycloalkanes having at least one oxygen atom, preferably C3 to C20 monocycloalkenes having at least one oxygen atom, for example, one of the following first class compounds ([0068]):

    PNG
    media_image2.png
    1181
    796
    media_image2.png
    Greyscale

preferably, the cyclic ether compounds containing an oxygen atom are selected from substituted or unsubstituted oxetane, substituted or unsubstituted tetrahydrofuran, substituted or unsubstituted tetrahydropyran; the number of the substituents may be one or more; the 
R1—O—(R2—O)n—R3  Formula (1)
wherein, n is an integer greater than 0; R2 is selected from a straight-chain or branched C1-C6 alkylene group, a straight-chain or branched C2-C6 alkenylene group; and H on the carbon atom of R2 may be substituted by at least one of the following groups: alkenyl, alkynyl, alkoxy, alkylthio, cycloalkyl, cycloalkyloxy, cycloalkylthio, heterocyclyl, heterocyclyloxy, heterocyclylthio, aryl, aryloxy, heteroaryl, heteroaryloxy, hydroxy, thiol, nitro, carboxy, amino, ester, halogen, acyl, aldehyde; R1 and R3 are the same or different, and each of R1 and R3, independently, is selected from one or more of a hydrogen atom, an alkyl group, a cycloalkyl group, a heterocyclyl group, an alkenyl group, an alkynyl group; and H on the carbon atom of R1 and R3 may be substituted by at least one of the following groups: alkenyl, alkynyl, alkoxy, alkylthio, cycloalkyl, cycloalkyloxy, cycloalkylthio, heterocyclyl, heterocyclyloxy, heterocyclylthio, aryl, aryloxy, hydroxy, thiol, nitro, carboxy, amino, ester, halogen, acyl, aldehyde ([0068], [0031]), preferably, n is an integer between 1 and 6; R2 is selected from a straight-chain or branched C1-C4 alkylene group, a straight-chain or branched C2-C6 alkenylene group; and R1 and R3 are the same or different, and each of R1 and R3, independently, is selected 1-C6 alkyl group, preferably, R2 is selected from the group consisting of methyl, ethyl, propyl, isopropyl, butyl, isobutyl, and vinyl; and R1 and R3 are the same or different, and each of R1 and R3, independently, is selected from the group consisting of methyl, ethyl, and propyl, preferably, the straight-chain ether compounds are selected from one or more groups consisting of ethylene glycol dimethyl ether, ethylene glycol diethyl ether, ethylene glycol methyl ethyl ether, 1,4-butanediol dimethyl ether, 1,4-butanediol diethyl ether, 1,4-butanediol methyl ethyl ether, etc.([0031]). 
Regarding claim 5, Tiruvannamalai discloses all of the claim limitations as set forth above. Tiruvannamalai further discloses the lithium salts are one or more selected from the group consisting of  lithium bis(trifluoromethanesulfonyl)imide, lithium bis(fluorosulfonyl)imide, lithium fluorosulfonimide ([0069]); preferably, when used in lithium-sulfur batteries, the lithium salts are one or more selected from the group consisting of lithium bis(trifluoromethanesulfonyl)imide, lithium bis(fluorosulfonyl)imide, lithium fluorosulfonimide,  etc. ([0044], [0069]).
Regarding claim 6, Tiruvannamalai discloses all of the claim limitations as set forth above. Tiruvannamalai  discloses  a gel, which is obtained by gelation of the gelable system according to claim 1 ([0066], [0068]-[0069], [0078]), but does not explicitly disclose in the gelable system, mass fractions of lithium salts, ether compounds.  The instant claim includes a recitation describing the manner in which a gel is formed: by gelation of the gelable system. Said recitation appears to be product by process language. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  MPEP 2113.


Regarding claim 7, Tiruvannamalai discloses all of the claim limitations as set forth above. Tiruvannamalai discloses a solid electrolyte, which is obtained by gelation of the gelable system according to claim 1([0066], [0068]-[0069], [0078]), but does not explicitly disclose in the gelable system, mass fractions of lithium salts, ether compounds. The instant claim includes a recitation describing the manner in which a solid electrolyte is formed: by gelation of the gelable system. Said recitation appears to be product by process language. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  MPEP 2113.
It would have been obvious to one of ordinary skill in the art to provide the mass fraction of the lithium salts is greater than or equal to 20 wt % and less than or equal to 50 wt %, and that of the cyclic ether compounds is more than or equal to 50 wt % and less than or equal to 80 wt %, or the mass fraction of the lithium salts is greater than or equal to 20 wt % and less than or equal to 75 wt %, and that of the straight-chain ether compounds is more than or equal to 25 wt % and less than or equal to 80 wt %, preferably, the mass fraction of the lithium salts is greater than or equal to 20 wt % and less than or equal to 30 wt %, and that of the cyclic ether compounds is more than or equal to 70 wt % and less than or equal to 80 wt %, preferably, in the gelable system used in lithium-ion batteries, the mass fraction of the lithium salts used in lithium-ion batteries is greater than or equal to 5 wt % and less than or equal to 60 wt %, that of 
Regarding claim 8, Tiruvannamalai discloses all of the claim limitations as set forth above. Tiruvannamalai further discloses  a gel electrolyte, wherein, an electrolyte comprises the gel according to claim 6([0066], [0068]-[0069], [0078], Tables 1 & 3).

Regarding claim 10, Tiruvannamalai discloses all of the claim limitations as set forth above. Tiruvannamalai further discloses a lithium battery comprising the solid electrolyte according to claim 7 ([0025]).
Regarding claim 11, Tiruvannamalai discloses all of the claim limitations as set forth above. Tiruvannamalai further discloses a use of the gel according to claim 6 which can be used in the field of lithium batteries; preferably, lithium-ion batteries, lithium-sulfur batteries, and lithium-air batteries([0025], [0044]).
52.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiruvannamalai et al. (US 2016/0233549) as applied to claims 1 and 2 above,  in view of Peng et al. (US 2017/0288266).
Regarding claim 3, Tiruvannamalai discloses all of the claim limitations as set forth above. Tiruvannamali discloses  the gelable system further comprises the other solvents and/or electrolytes, which include at least one of electrolytes used in lithium-sulfur batteries, solvents for the electrolytes used in lithium-sulfur batteries, electrolytes used in lithium-ion batteries, solvents for the electrolytes used in lithium-ion batteries([0029]-[0033]); but does not explicitly disclose when the gelable system comprises the inorganic nanoparticles,  in the gelable system, mass fractions of other solvents, other electrolytes, inorganic nanoparticles.
Peng teaches the gel electrolyte membrane  has a porous mesh structure, a wide film forming temperature, a short required time, a high level of liquid electrolyte in the gel polymer, a high conductivity of 3.4 to 6.3*10−3 S·cm1, a wide electrochemical window, a good compatibility with 
It would have been obvious to one of ordinary skill in the art to provide in the system of Tiruvannamalai, the mass fraction of the other solvents and/or electrolytes is greater than or equal to 0 wt % and less than or equal to 75 wt %, preferably, the mass fraction of the other solvents and/or electrolytes is greater than or equal to 5 wt % and less than or equal to 60 wt %, preferably, when the gelable system comprises the additives, the gelable system further comprises the other solvents and/or electrolytes, which include at least one of electrolytes used in lithium-sulfur batteries, solvents for the electrolytes used in lithium-sulfur batteries, electrolytes used in lithium-ion batteries, solvents for the electrolytes used in lithium-ion batteries; in the gelable system, the mass fraction of the other solvents and/or electrolytes is greater than or equal to 0 wt % and less than or equal to 60 wt %, preferably, the mass fraction of the other solvents and/or electrolytes is greater than 0 wt % and less than or equal to 25 wt %, preferably, when the gelable system comprises additives, the other solvents and/or electrolytes, the gelable system further comprises the inorganic nanoparticles, the mass fraction of the inorganic nanoparticles is more than or equal to 0 wt % and less than or equal to 30 wt %, preferably, in the gelable system, the mass fraction of the inorganic nanoparticles is more than 0 wt % and less than or equal to 15 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724